Case: 14-11107       Date Filed: 01/29/2015     Page: 1 of 29


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 14-11107
                              ________________________

                         D.C. Docket No. 9:12-cv-80334-DLB



GEOSYNTEC CONSULTANTS, INC.,

                                                  Plaintiff - Appellant,

versus

UNITED STATES OF AMERICA,

                                                  Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (January 29, 2015)

Before WILSON and ROSENBAUM, Circuit Judges, and CONWAY, ∗ District
Judge.

WILSON, Circuit Judge:

         ∗
         Honorable Anne C. Conway, Chief United States District Judge for the Middle District
of Florida, sitting by designation.
              Case: 14-11107    Date Filed: 01/29/2015   Page: 2 of 29


      Plaintiff-appellant Geosyntec Consultants, Inc. (Geosyntec) appeals the

district court’s grant of summary judgment in favor of defendant-appellee United

States of America (United States) and against Geosyntec, in which the district

court found that Geosyntec was not entitled to research tax credits pursuant to 26

U.S.C. § 41 for research expenses incurred on certain client projects during tax

years 2002 to 2005.

      Under § 41, a taxpayer may claim a tax credit for increased spending on

qualified research. Certain categories of research are expressly excluded from the

definition of “qualified research.” Specifically, under § 41(d)(4)(H), a taxpayer is

precluded from claiming the research tax credit when otherwise qualifying

research is “funded” by a third party. The district court found that research

conducted by Geosyntec pursuant to two particular contracts was funded by

Geosyntec’s clients, making Geosyntec ineligible for the research tax credit for

those contracts. On appeal, Geosyntec challenges the district court’s

categorization of those contracts as funded.

      We are thus asked to consider whether the research performed by Geosyntec

pursuant to the two contracts was funded by Geosyntec’s clients (making

Geosyntec ineligible for the research tax credit) or not funded (such that Geosyntec

is entitled to claim the research tax credit). Although we have not previously had

occasion to consider the applicability of § 41(d)(4)(H)’s funded research exclusion,


                                          2
               Case: 14-11107    Date Filed: 01/29/2015   Page: 3 of 29


the Federal Circuit has, and the parties rely heavily on that court’s seminal opinion.

See Fairchild Indus., Inc. v. United States, 71 F.3d 868 (Fed. Cir. 1995), modified

(Feb. 23, 1996). Upon review, we conclude that the district court was correct in its

interpretation of § 41 and affirm its entry of summary judgment against Geosyntec.

                                          I.

       Geosyntec is a specialized consulting and engineering firm that contracts

with clients, both public and private, to provide services on projects involving the

environment, natural resources, and geological infrastructure. It specializes in

environmental studies and cleanup, infrastructure design and engineering, and

natural resources assessment and restoration. Geosyntec’s stated business model is

the development of innovative and sustainable solutions to environmental issues

facing its clients.

       In 2012, Geosyntec filed suit in the district court, seeking a federal income

tax refund of $1,677,432 pursuant to 26 U.S.C. § 41—the research tax credit.

Geosyntec alleged that it was entitled to research tax credits for qualified research

expenses that it incurred on client projects in taxable years 2002, 2003, 2004, and

2005. Geosyntec had previously sought a federal income tax refund from the

Internal Revenue Service (IRS), which the IRS had disallowed. In response to

Geosyntec’s district court action, the United States maintained its position that

Geosyntec was not eligible for any tax refund under § 41.


                                          3
              Case: 14-11107     Date Filed: 01/29/2015     Page: 4 of 29


      Between 2002 and 2005, Geosyntec entered into hundreds of varied

contracts with its clients. In the interest of efficiency, Geosyntec and the United

States designated six representative contracts for the district court’s review. Three

of the contracts were fixed-price contracts, under which Geosyntec was paid a

fixed total price for its work. The other three contracts were cost-plus contracts

subject to a maximum, also known as “capped contracts,” under which Geosyntec

was paid for its labor and expenses, plus a mark-up, subject to an agreed-upon

maximum price.

      The parties further agreed on three key issues: (1) Geosyntec could not claim

the research tax credit if a third party had “funded” the otherwise qualified

research; (2) Geosyntec’s existing client contracts governed determination of the

funding issue and, there being no factual disputes as to those contracts, expert

testimony would be unnecessary; and (3) if the district court determined

Geosyntec’s research was funded, the United States was entitled to judgment in its

favor. A finding that Geosyntec’s research was not funded, however, would

necessitate further litigation on additional fact-intensive issues related to

Geosyntec’s right to the research tax credit.

      Given the parties’ stipulations and on the parties’ joint motion, the district

court authorized summary judgment briefing on the threshold matter of whether

research performed by Geosyntec under the representative fixed-priced and capped


                                           4
              Case: 14-11107     Date Filed: 01/29/2015   Page: 5 of 29


contracts was funded within the meaning of § 41. The parties filed cross-motions

for summary judgment on the funding issue.

      On April 17, 2013, the district court entered an order granting each party’s

motion for summary judgment in part and denying each in part. As to the three

capped contracts, the district court agreed with the United States and found those

contracts funded, making Geosyntec ineligible for the research tax credit for

research expenses incurred under the capped contracts. As to the three fixed-price

contracts, the district court agreed with Geosyntec and found that those contracts

were not funded. Therefore, Geosyntec remained eligible for the research tax

credit for qualifying research expenses it incurred under the fixed-price contracts.

      Because Geosyntec remained eligible for the research tax credit as to the

fixed-price contracts, further litigation would be necessary to determine whether

Geosyntec was, in fact, entitled to the research tax credit. However, in lieu of

further litigation, the parties entered into a settlement agreement. Pursuant to the

parties’ settlement, the district court entered an agreed-upon judgment that, among

other things, (a) allowed Geosyntec a federal income tax refund totaling $255,575,

plus statutory interest, for the unfunded fixed-price contracts; (b) denied a refund




                                          5
                Case: 14-11107         Date Filed: 01/29/2015        Page: 6 of 29


for the funded capped contracts; and (c) preserved Geosyntec’s right to appeal the

district court’s ruling as to the capped contracts. This appeal followed.1

                                                  II.

       We review a district court’s order granting summary judgment de novo,

applying the same legal standards as those applied by the district court.2 See

Thrasher v. State Farm Fire & Cas. Co., 734 F.2d 637, 638 (11th Cir. 1984) (per

curiam). To this end, we view the evidence and make all reasonable inferences in

favor of the non-moving party. See Whatley v. CNA Ins. Cos., 189 F.3d 1310,

1313 (11th Cir. 1999) (per curiam). Summary judgment is properly granted only

where there exists “no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law.” See Beal v. Paramount Pictures Corp., 20
F.3d 454, 458 (11th Cir. 1994) (citing Fed. R. Civ. P. 56(c)).

                                                 III.

       Geosyntec contends that the district court erred in finding that the three

capped contracts were funded and that Geosyntec was thus ineligible for the

research tax credit as to research expenses incurred under those contracts. While


       1
       The United States did not appeal the district court’s partial denial of its motion for
summary judgment.
       2
         To the extent that Geosyntec’s appeal is a more narrow challenge to the district court’s
reading of the applicable statutes and regulations or its interpretation of the contracts at issue, our
standard of review remains the same, as both statutory and contractual interpretation present
questions of law that we review de novo. See Tobin v. Mich. Mut. Ins. Co., 398 F.3d 1267, 1274
(11th Cir. 2005) (per curiam).
                                                  6
                Case: 14-11107         Date Filed: 01/29/2015        Page: 7 of 29


three capped contracts were before the district court, Geosyntec appeals the district

court’s summary judgment ruling as to only two: (1) a contract with the Delaware

Solid Waste Authority (DSWA) to expand the capacity of the Cherry Island

Landfill in Wilmington, Delaware (the Cherry Island Contract); and (2) a contract

with Waste Management, Inc. (WM) to evaluate technology for remediating

groundwater beneath a warehouse in Niagara, New York (the WM Contract). 3

       After consideration of the applicable statute and regulations, the district

court found that both the Cherry Island Contract and the WM Contract were

funded within the meaning of § 41 and Geosyntec was therefore not entitled to

claim the research tax credit for research conducted pursuant to those contracts.

Geosyntec agrees with the district court’s invocation of the standard articulated in

Fairchild, 71 F.3d at 873, that the funded research inquiry “turns on who bears the

research costs upon failure” of the research; but it challenges the district court’s

application of that standard to the Cherry Island and WM Contracts. According to

Geosyntec, both of those contracts place the costs of research failure “squarely” on

Geosyntec, and it is thus eligible for the research tax credit. The United States

disagrees. On de novo review, we find that the district court correctly applied § 41

       3
          As set forth above, the district court found all three of the capped contracts before it
funded for purposes of the research tax credit. However, on appeal, Geosyntec challenges the
district court’s order as to only two of those contracts; it does not appeal the district court’s order
as to the third capped contract between Geosyntec and Pneumo Abex Corporation. Any
challenge to the district court’s characterization of that contract as funded is deemed abandoned.
See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (issues not briefed
on appeal are abandoned).
                                                  7
                Case: 14-11107        Date Filed: 01/29/2015       Page: 8 of 29


and its implementing regulations to the Cherry Island Contract and to the WM

Contract.

                                                A.

       Our analysis begins with an examination of the language of the statute and

its overarching purpose. The research tax credit was enacted as part of the

Economic Recovery Tax Act of 1981 4 to incentivize American industry to invest in

research. See id. at 870, 874. “[D]esigned to divert additional resources to

research by reducing the cost of that additional research,” id. at 874, its importance

is evidenced by Congress’ repeated extension of the credit since its inception, see,

e.g., H.R. Conf. Rep. No. 100-1104, pt. 2, at 78 (1988) (“[E]ffective tax incentives

for research and development must be a fundamental element of America’s

competitiveness strategy.”). Still, as with all tax credits, taxpayers who claim the

research tax credit bear the burden of establishing their entitlement to it. See

MedChem (P.R.), Inc. v. Comm’r, 295 F.3d 118, 123 (1st Cir. 2002).

       Under § 41, a taxpayer may claim a twenty-percent tax credit for the amount

of “qualified research expenses” paid or incurred in the performance of “qualified

research” that exceed a statutorily defined base amount. Qualified research

expenses mean and refer to in-house and contract research expenses paid or
       4
         Pub. L. No. 97-34, § 221(a), 95 Stat. 241 (originally codified at 26 U.S.C. § 44F). The
research tax credit was redesignated as § 30 by the Deficit Reduction Act of 1984, Pub. L. 98-
369, §§ 471(c), 474(i)(1), 98 Stat. 826, 831, 912. The current version of the research tax credit is
found at § 41. See Tax Reform Act of 1986, Pub. L. 99-514, § 231, 100 Stat. 2173–80, 2856
(amending research tax credit and renumbering section as § 41).
                                                 8
                  Case: 14-11107   Date Filed: 01/29/2015     Page: 9 of 29


incurred by the taxpayer during the taxable year. See § 41(b)(1). Research is

qualified if: (a) it is an expenditure that may be treated as an expense under § 174; 5

(b) it is undertaken to discover technological information “intended to be useful in

the development of a new or improved business component of the taxpayer”; and

(c) it includes activities that constitute elements of a process of experimentation for

a statutorily defined purpose. See id. § 41(d)(1).

       There are seven categories of research expressly excluded from the

definition of “qualified research.” See id. § 41(d)(4)(A)–(H). For purposes of this

appeal, we are concerned only with the seventh category of exclusion—the funded

research exclusion—which excludes “[a]ny research to the extent funded by any

grant, contract, or otherwise by another person (or governmental entity).” Id. §

41(d)(4)(H). The Code does not define “funded” as the term is used in § 41;

however, the implementing regulations do set forth criteria as to what research

qualifies as “funded” and who, if anyone, is eligible to claim the research tax credit

for amounts paid or incurred pursuant to a contract for research (i.e., the researcher

or the client).




       5
         Section 174 provides the standard by which “[a] taxpayer may treat research or
experimental expenditures” as expenses. Whether the amounts incurred by Geosyntec under the
Cherry Island and WM Contracts qualify as “expenses” is not at issue.
                                             9
               Case: 14-11107        Date Filed: 01/29/2015       Page: 10 of 29


       “To determine the extent to which research is funded,” we are directed to

Treasury Regulation § 1.41-4A(d), 6 which provides, in relevant part:

       Research does not constitute qualified research to the extent it is
       funded by any grant, contract, or otherwise by another person
       (including any governmental entity). All agreements (not only
       research contracts) entered into between the taxpayer performing the
       research and other persons shall be considered in determining the
       extent to which the research is funded. Amounts payable under any
       agreement that are contingent on the success of the research and thus
       considered to be paid for the product or result of the research (see §
       1.41-2(e)(2)) are not treated as funding.
26 C.F.R. § 1.41-4A(d) (emphasis added). 7 Referring to “the taxpayer performing

the research,” § 1.41-4A(d) addresses eligibility for § 41’s research tax credit from

the researcher’s perspective. Placing the emphasis on agreements between the

researcher and its client, this regulation provides that research is not considered

funded where an agreement makes payment to the researcher “contingent on the

success of [its] research.” See id.




       6
         See 26 C.F.R. § 1.41-4(c)(9) (“Qualified research does not include any research to the
extent funded by any grant, contract, or otherwise by another person (or governmental entity). To
determine the extent to which research is so funded, § 1.41–4A(d) applies.”).
       7
         Section 1.41-4A(d) contemplates a second scenario in which research is funded; that is,
where the researcher agrees to perform research for another person or entity without retaining
“substantial rights” in the research. See § 1.41-4A(d)(2)–(3). By stipulation, the parties deferred
the issue of whether Geosyntec retained substantial rights in its research at least in part because
Geosyntec’s retained rights varied among its contracts and the issue did not lend itself to
summary judgment. The parties further stipulated that, if the research was “funded,” as the term
is defined at § 1.41-4A(d)(1), judgment would be entered in favor of the United States regardless
of whether Geosyntec retained substantial rights in its research. As such, the district court did
not address the matter in deciding on the cross-motions, and it is not at issue on appeal.
                                                10
               Case: 14-11107       Date Filed: 01/29/2015      Page: 11 of 29


       Treasury Regulation § 1.41-2(e), in turn, governs the client’s ability to claim

funds expended on qualified research as credit-eligible research expenses under §

41. To be an expense paid or incurred by the client, the research must be

performed on behalf of the client and the client must “bear the expense [of the

research] even if the research is not successful.” Id. § 1.41-2(e)(2)(iii). The reason

is clear: “If an expense is paid or incurred pursuant to an agreement under which

payment is contingent on the success of the research, then the expense is

considered paid for the product or result rather than the performance of the

research,” and the tax credit is meant to incentivize research not production. Id.;

see H.R. Rep. No. 100-1104, vol. 2, at 78. Therefore, the client cannot claim the

payment as a credit-eligible contract research expense. 8 See § 1.41-2(e).

       Together, the regulations present “mirror image rules” for determining who

is entitled to claim the research tax credit under § 41—the researcher or the

researcher’s client. Fairchild, 71 F.3d at 870 (internal quotation marks omitted).

The regulations allocate the research tax credit to the entity or person that bears

“the financial risk of failure of the research to produce the desired product or

result.” Id. As such, the client “may claim the credit only if the agreement

requires the [client] to pay for the research even if it is unsuccessful.” Id.; see §

1.41-2(e)(2). If, on the other hand, the client “need not pay unless the research is

       8
        Under § 1.41-2(e), where only a portion of a payment is contingent on success, a client
may claim the research tax credit as to those amounts that are not contingent on success.
                                               11
             Case: 14-11107      Date Filed: 01/29/2015    Page: 12 of 29


successful,” the client is paying for a product or result rather than performance of

the research, and the researcher is eligible to claim the research tax credit because

the research is not funded. Fairchild, 71 F.3d at 870; see § 1.41-4A(d).

      Therefore, under § 41 and its implementing regulations, our inquiry turns on

whether Geosyntec’s right to payment under its separate contracts with DSWA and

with WM was “contingent on the success of the research” contemplated by those

contracts. See § 1.41-4A(d); see also Fairchild, 71 F.3d at 870, 872.

                                           B.

      Given the contract-centric nature of our review, we look next to the terms of

the two contracts at issue, examining each in turn. See Fairchild, 71 F.3d at 870

(citing § 1.41-2(e)(2)) (“[T]he contractual arrangement is the factor that determines

who is entitled to the tax benefit . . . .”); § 1.41-4A(d) (requiring consideration of

all agreements between taxpayer performing research and other persons).

      1.     The Cherry Island Contract

      In 2001, Geosyntec contracted with DSWA to design a method for

expanding the Cherry Island Landfill in Wilmington, Delaware. The goal was to

increase the capacity of the landfill within its existing footprint. The landfill sat on

a soft foundation, which limited its capacity for vertical expansion, but a

previously-commissioned composite stability analysis of the landfill demonstrated




                                           12
             Case: 14-11107       Date Filed: 01/29/2015   Page: 13 of 29


that expansion was possible. Geosyntec ultimately designed a berm wall and

drainage system that allowed for the vertical expansion sought by DSWA.

      The Cherry Island Contract was composed of an engineering services

agreement and five exhibits, including a detailed scope of work, a project schedule

with a list of meetings and deliverables, a project budget, a statement of the

manner and times of payment, and a hold-harmless agreement. Geosyntec’s work

was separated into seven general tasks: (1) site studies; (2) design work, including

site design; (3) general services, including permit applications and construction

drawings; (4) preparation of an operation and maintenance manual; (5)

construction-related services, including on-site supervision and quality assurance

monitoring; (6) post-construction services, including as-built drawings and a

project completion report; and (7) additional analyses, modeling, and testing. Each

task included several subtasks.

      DSWA agreed to pay Geosyntec “on a cost reimbursement basis . . . in an

amount not to exceed $9,991,578.” Each subtask was separately priced and

payment to Geosyntec for each subtask was not to exceed the amount specified

therefor. However, additional compensation was available to Geosyntec in stated

circumstances. For example, where statutory or administrative requirements

necessitated additional work by Geosyntec, it was entitled to “an equitable

adjustment of its compensation.” Similarly, if the state’s environmental authorities


                                           13
             Case: 14-11107     Date Filed: 01/29/2015    Page: 14 of 29


imposed “unreasonable demands” related to the issuance of any permit, which

demands required Geosyntec to perform work that would not otherwise be

required, Geosyntec was entitled to “extra compensation” for such work in an

amount to be determined by the parties. Geosyntec was entitled to additional

compensation where mandatory public hearings and meetings on the project

resulted in costs above the applicable subtask total, and it also reserved the right to

change the hourly rate for work performed during the construction and final phases

of the project (Tasks 5 and 7) subject to certain conditions.

      Geosyntec was required to submit to DSWA one “approvable invoice” per

month for services rendered under the Cherry Island Contract; prior to submission,

the invoices were to be verified by project managers for both Geosyntec and

DSWA. DSWA was obligated to pay “only those sums invoiced for Work that [it]

approved for payment.” Where DSWA disputed any sums shown on the invoice, it

could withhold payment of the disputed amount. Within three days of completion

of all services required under the Cherry Island Contract, Geosyntec had to submit

a notice of completion to DSWA, which, in turn, had thirty days to provide to

Geosyntec a list of any incomplete services.

      All services to be provided by Geosyntec under the Cherry Island Contract

were to be performed “in accordance with the standard of care applicable to such

services on the type of Project” contemplated by the contract. Elsewhere in the


                                          14
               Case: 14-11107      Date Filed: 01/29/2015       Page: 15 of 29


contract, Geosyntec warranted that it would perform in accordance with the

standards applicable to similar engineering professionals performing services of a

similar nature. Omissions and ambiguities in Geosyntec’s plans, specifications,

and reports were to be corrected by Geosyntec at no additional cost to DSWA;

Geosyntec was also permitted to remedy any errors or omissions in its work

through “reperformance” of the work at its own expense in a timely fashion.

       The Cherry Island Contract affirmatively required that Geosyntec’s work

comply with all current and future federal, state, and local laws and regulations as

well as with DSWA’s existing permits for the landfill. Geosyntec was obligated to

complete certain of its work to the satisfaction of Delaware’s Department of

Natural Resources and Environmental Control (DNREC) 9 and to perform

“whatever work” was required by DNREC’s “Regulations Governing Solid

Waste.” Specified subtasks also required Geosyntec to provide its work to DSWA

and/or DNREC for their review and for discussion and comment where necessary.

DSWA could terminate the contract for default or for its own convenience.




       9
          Under the Cherry Island Contract, Geosyntec was tasked with obtaining the required
construction and operation permits from DNREC and the City of Wilmington, and the parties
acknowledged that “to obtain the permits [Geosyntec] must satisfy the [permit] requirements to
the satisfaction of DNREC or the City of Wilmington.” In addition, the Cherry Island Contact
required the “DSWA [to] maintain close contact with DNREC and [to] update DNREC on the
design status to facilitate permit review and approval.”

                                              15
              Case: 14-11107      Date Filed: 01/29/2015    Page: 16 of 29


      2.     The WM Contract

      In 1997, WM and Geosyntec entered into a master services agreement

whereby Geosyntec agreed to provide engineering consulting services on future

projects as described in project-specific addenda. Each addendum would include a

standard WM addendum form and a statement of work by Geosyntec. Pursuant to

one such addendum, executed by the parties in 2003, Geosyntec was hired to

evaluate a system for remediating contaminated groundwater beneath a warehouse

site previously used to manufacture and store weapons and radioactive material.

      Pursuant to the WM Contract,10 Geosyntec was to (1) perform laboratory

bench tests to evaluate the feasibility and performance of enhanced in situ

bioremediation (EISB) for groundwater cleanup and (2) prepare a report describing

its methodology, tabulating the results, interpreting the data collected, and

discussing site conditions and potential pilot-test designs. The addendum capped

the contract price at $18,781 in accordance with Geosyntec’s estimated budget for

the project. A statement of work, with Geosyntec’s objectives, technical approach,

and scope of work, as well as an estimated budget, including projected labor and

material costs, were attached to the addendum. All necessary work and services

were to be completed by October 31, 2003.



      10
        The WM Contract is comprised of both the master services agreement and the 2003
addendum.
                                            16
              Case: 14-11107    Date Filed: 01/29/2015   Page: 17 of 29


      The WM Contract required payment to Geosyntec “upon proper

performance of each task” at fixed unit prices as set forth in Geosyntec’s estimated

budget. Geosyntec was required to submit monthly progress invoices, and WM

had forty-five days within which to pay all undisputed amounts therein. WM

could dispute any item in invoices submitted by Geosyntec for “any reason,

including the lack of supporting documentation or suspected defective or

negligently performed work.” In such an instance, WM was required to promptly

notify Geosyntec of the dispute and to request clarification or remedial action as to

the item; where disputes were settled in Geosyntec’s favor, WM was to include

payment for the settled amount in a subsequent payment to Geosyntec.

      The contract gave WM the right to change, make additions to, or omit work

required under the WM Contract by sending “a written change directive” to

Geosyntec. Geosyntec was to perform or omit such changed work as directed;

however, if any change necessitated an increase in the capped contract price,

Geosyntec was to promptly notify WM of the increase. Geosyntec was not to

proceed with the changed work unless and until the parties executed an addendum

adjusting the contract price. The WM Contract also gave WM the right to

terminate the contract for default or on five days’ notice for any reason.

Geosyntec, in turn, could terminate the WM Contract on ninety days’ notice for

any reason.


                                          17
             Case: 14-11107      Date Filed: 01/29/2015    Page: 18 of 29


      Geosyntec was responsible for performing its work “in accordance with the

degree of professional care, prudence and skill of a nationally recognized, properly

licensed, professional engineering firm in performing comparable services.” The

WM Contract further required that Geosyntec’s work be free from negligence.

WM had a right to review and approve, reject, or approve with comment any work

provided by Geosyntec, and any remedial work deemed necessary by WM was to

be performed in part or entirely by either Geosyntec or WM. Geosyntec was

accountable for costs, damages, and expenses resulting from errors, defects, or

negligent acts or omissions in its work.

                                           C.

      Applying the above-stated legal principles to the two contracts at issue, the

matter to be determined is whether payment to Geosyntec under the Cherry Island

Contract or under the WM Contract, or both, was contingent on Geosyntec’s

performance. See Fairchild, 71 F.3d at 872. If Geosyntec was entitled to payment

under both or either contract regardless of the success of its research, it is not

eligible to claim the research tax credit; conversely, if payment to Geosyntec under

both or either contract was contingent on Geosyntec’s successful research or

development of a product or process, Geosyntec is eligible to claim the research

tax credit. See §§ 1.41-2(e), 1.41-4A(d). The parties’ benchmark is the fixed-price

incentive contract discussed in Fairchild.


                                           18
             Case: 14-11107     Date Filed: 01/29/2015    Page: 19 of 29


      In Fairchild, an airplane manufacturer, Fairchild, contracted with the United

States Air Force to design and produce the T-46A aircraft. See Fairchild, 71 F.3d

at 870. The contract included a full-scale development (FSD) phase and a

production phase, but the case focused solely on the FSD phase. Id. Fairchild’s

work in the FSD phase was subdivided into eleven separately-priced contract line

items, and each line item required “research, development, and testing, to meet

complex contract specifications.” Id. at 871, 873. The Fairchild contract

contained over 1,000 pages of technical specifications requiring Fairchild to meet

specific design, construction, quality, and performance standards. Id. at 870.

      Under the terms of the contract, the Air Force was obligated to pay Fairchild

only if Fairchild produced results that met the contract’s specifications; equally,

Fairchild was entitled to payment only for work delivered to and accepted by the

Air Force. See id. at 871. “Quality assurance procedures” required the Air Force

to evaluate Fairchild’s work item-by-item. See id. If Fairchild’s work was

delivered and deemed unacceptable, the Air Force could reject the work, make

Fairchild correct the work at its own expense, or accept the work and pay a

reduced price. Id. Examining the contract, the Federal Circuit concluded that

“[w]hatever risk Fairchild was bearing, the Air Force bore none of it” because the

Air Force only had to pay when the work, “line item by line item, succeeded and

was accepted.” Id. at 873. Since Fairchild bore the financial risk of failed


                                          19
                Case: 14-11107        Date Filed: 01/29/2015         Page: 20 of 29


research, the contract was not funded, making Fairchild eligible for the research

tax credit. 11 See id. at 874.

       Here, Geosyntec avers that the Cherry Island Contract and the WM Contract

fall squarely within the gambit of Fairchild. Geosyntec contends that it faced

substantial financial risk under the capped contracts because it would only be paid

for expenses incurred, eliminating an opportunity to make a profit on the research

should it come in under budget, and it bore the risk that its expenses would exceed

the ceiling price for each contract. Geosyntec further argues that the totality of the

provisions contained in both the Cherry Island Contract and the WM Contract

allocated to Geosyntec the financial risk of the failure of its research to produce the

desired product or result—even if success was not expressly mandated by the

terms of either contract. See id. at 870. Despite Geosyntec’s arguments to the

contrary, we find that both the Cherry Island Contract and the WM Contract were

“funded” as that term is used in § 41 and Treasury Regulation § 1.41-4A(d).

       First, Geosyntec’s general economic risk arguments are misplaced.

Geosyntec argues that it faced substantial financial risk under the capped contracts

because its compensation was fixed. More specifically, Geosyntec avers that it ran

the risk of not receiving the full ceiling price or, conversely, of exceeding its own


       11
          In Fairchild, the parties agreed that Fairchild retained substantial rights in its research.
As such, the Federal Circuit was only concerned with “whether payment [to Fairchild] was
contingent on success.” Fairchild, 71 F.3d at 872.
                                                  20
             Case: 14-11107     Date Filed: 01/29/2015    Page: 21 of 29


budget. However, these cost-of-performance arguments focus on the amount

Geosyntec would be paid and/or the likelihood that its contracts would be

profitable, which is of no matter here. Cost-of-performance is not the financial risk

with which we are concerned because “the only issue is whether payment was

contingent on the success of the research”—that is, the financial risk of failure.

See id. at 872.

      Moreover, additional compensation was available in certain circumstances.

Geosyntec could submit a claim for additional compensation for necessary work

that fell outside the scope of the services contemplated by the Cherry Island

Contract. Geosyntec was also entitled to extra compensation where Delaware’s

environmental authorities imposed “unreasonable demands” that required

additional work or services, and it reserved the right to change the hourly rate for

work performed during two separate phases (subject to stated conditions). In the

WM Contract, if WM changed the work required under the contract, the parties

would agree on a price increase and/or time extension necessary for Geosyntec to

complete the additional work. In short, contrary to Geosyntec’s arguments, the

capped contracts’ not-to-exceed ceiling prices were not immovable.

      Second, neither the Cherry Island Contract nor the WM Contract expressly

made payment to Geosyntec contingent on the success of Geosyntec’s research.

Fairchild, for example, had to succeed at each step of the FSD phase in order to be


                                          21
             Case: 14-11107     Date Filed: 01/29/2015   Page: 22 of 29


paid; those were the terms of Fairchild’s contract with the Air Force. See 71 F.3d

at 873. In fact, the Fairchild contract provided that Fairchild was without any right

to retain progress payments made to Fairchild by the Air Force during the course

of Fairchild’s performance if the contract line items to which the payments applied

were not delivered and accepted. See id. at 871. Here, DSWA and WM were

contractually obligated to pay for Geosyntec’s research and work product even if it

did not produce the desired outcome.

      Looking first at the WM Contract, it required Geosyntec to perform

laboratory bench tests and to provide WM with a brief study report. Data from the

study would be used to determine the cost-effectiveness and feasibility of

implementing EISB, and, if appropriate, to design a field-scale implementation.

However, if Geosyntec’s laboratory bench tests were performed in accordance with

all applicable professional standards, but the tests established that EISB was not a

feasible process for accelerating groundwater cleanup, WM remained contractually

obligated to pay Geosyntec for the labor and material used in conducting the

treatability test and preparing the report thereon. WM contracted for and agreed to

pay Geosyntec for its research, not for a result.

      As to the Cherry Island Contract, Geosyntec was asked to design an

expansion of the Cherry Island Landfill and provide support services during

construction. Like the Fairchild contract, each of the tasks required research,


                                          22
               Case: 14-11107       Date Filed: 01/29/2015       Page: 23 of 29


development, and testing. However, unlike the Fairchild contract, the project did

not require installation and integration of specific elements; each task was not

subject to complex contract specifications; and Geosyntec’s work was not subject

to inspection and testing before acceptance. Cf. id. at 871, 873. Rather, the design

was left almost entirely to Geosyntec’s professional expertise, informed by

Geosyntec’s own research and subject to general (and, at times, passive)

requirements. 12 Further, while DSWA had the right to review and comment on

certain of Geosyntec’s design work, there was no method for its rejection.

       Third, the totality of the provisions in the Cherry Island Contract and in the

WM Contract did not place the risk of failed research on Geosyntec. See id. at 870

(stating that tax credit is allocated to person that bears financial risk of failure of

the research). Given that neither the Cherry Island Contract nor the WM Contract

expressly mandates a successful outcome (either in total or in each phase of the

particular projects), Geosyntec interprets the contracts’ provisions as collectively

placing the risk of failure of the research on Geosyntec. To this end, Geosyntec
       12
           In discussing the performance requirements to which it was held, Geosyntec repeatedly
refers to language in the Cherry Island Contract requiring that Geosyntec’s work be completed
“to the satisfaction of DNREC.” For one thing, DNREC was not a party to the Cherry Island
Contract. See Fairchild, 71 F.3d at 870 (stating the contractual arrangement between the
researcher and the client determines who is entitled to the tax credit). Further, part of
Geosyntec’s contractual obligation was to obtain the necessary permits from DNREC and the
City of Wilmington. To this end, the Cherry Island Contract acknowledges “that DNREC and
the City of Wilmington interpret their permit requirements, and that to obtain the permits
[Geosyntec] must satisfy the requirements to the satisfaction of DNREC or the City of
Wilmington.” The language to which Geosyntec refers does not evidence a quality assurance
procedure akin to that in Fairchild; rather, it denotes which tasks had to be completed subject to
DNREC’s or the City of Wilmington’s requirements in order to obtain the necessary permits.
                                               23
               Case: 14-11107       Date Filed: 01/29/2015      Page: 24 of 29


contends it was subject to certain performance requirements and quality assurance

procedures that allocated “unsatisfactory-performance risk” to Geosyntec.

Geosyntec also relies heavily on the invoice procedures contained in each contract

as evidence of the “strong client-rejection rights” to which it was subject.

Geosyntec’s arguments are not persuasive.

       In the first place, Geosyntec’s argument that it was subject to performance

requirements that allocated the risk of failure to Geosyntec is unavailing. Both the

Cherry Island Contract and the WM Contract required Geosyntec to perform in

accordance with the standard of care applicable to like professionals performing

comparable services on the type of project contemplated by the each of the

contracts; Geosyntec’s work was to be free from negligence, error, and defects.

We are not concerned, however, with the general standard of care applicable to

Geosyntec or Geosyntec’s uniform assurances that its performance would be free

from negligence; those provisions do not mandate success. Indeed, neither

contract equates “proper performance” with “successful performance.” 13

       Further, under neither contract was Geosyntec subject to quality assurance

procedures akin to those in Fairchild. See, e.g., id. at 873 (noting contract made all

work subject to inspection and testing prior to acceptance and provided that

       13
         See Key v. Allstate Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996) (“[W]here the
language is plain a court should not create confusion by adding hidden meanings, terms,
conditions, or unexpressed intentions.” (citations omitted)).

                                              24
              Case: 14-11107       Date Filed: 01/29/2015      Page: 25 of 29


payment would be made only after acceptance). Contrary to the Fairchild

contract, the WM Contract did not have an extensive list of deliverables; it

required only that all services be completed by a specified date. While the WM

Contract granted to WM a general right to inspect any work provided by

Geosyntec thereunder, WM’s approval and acceptance was not mandated. Cf. id.

at 871, 873. The provision is passive, and WM’s “right of approval” is not

informed by and does not inform Geosyntec’s right to payment. 14

       Under the Cherry Island Contract, Geosyntec was required to submit certain

of its work to DSWA for review, comment, and discussion. In the design phase,

design plans and specifications were submitted to DSWA for review at 30%, 65%,

85%, 95%, and 100% completion; at 30% completion, the Cherry Island Contract

required DSWA’s review and approval of the site design. Still, even in this

instance, the WM Contract provided that Geosyntec need only incorporate

DSWA’s “comments” to the extent deemed “desirable” by Geosyntec. The Cherry

Island Contract provided no barometer by which Geosyntec’s performance could

be considered “successful,” and there existed no mechanism for evaluation and

acceptance or rejection of the delivered design. Cf. id. at 871.

       Finally, Geosyntec’s argument that the two capped contracts provide for

“strong client rejection rights” such that it was only entitled to payment for work

       14
          See Feaz v. Wells Fargo Bank, N.A., 745 F.3d 1098, 1104 (11th Cir. 2014) (noting the
terms of a contract must be interpreted in the context of the entire contract).
                                              25
             Case: 14-11107    Date Filed: 01/29/2015    Page: 26 of 29


delivered to and accepted by DSWA or by WM is similarly unpersuasive.

According to Geosyntec, because DSWA and WM could dispute sums included on

invoices submitted by Geosyntec, it had “no legal right” to payment unless it could

demonstrate its work was satisfactory. Geosyntec likens its clients’ right to dispute

invoiced sums to the Air Force’s right to inspect and reject Fairchild’s work

product in Fairchild. A review of the invoice procedures in the Cherry Island and

WM Contracts dampens Geosyntec’s comparison.

      In Fairchild, the contract between Fairchild and the Air Force included

“quality assurance procedures” whereby the Air Force would inspect, test, and

approve or reject Fairchild’s work product. See id. at 871, 873. Unless and until

Fairchild “fully succeeded in each phase of the project,” it had no right to payment,

and, if the Air Force deemed the work unacceptable, Fairchild ran the risk of

nonpayment. Id. Monthly invoices submitted by Geosyntec to DSWA and to

WM, on the other hand, were payable upon submission unless an item or sum

shown due on the invoice was in dispute.

      Under the WM Contract, for example, Geosyntec was required to submit

monthly progress invoices for all work performed during the previous calendar

month. The master agreement provided that payment was due upon “proper

performance of each task.” WM could dispute items in submitted invoices for any

reason, including Geosyntec’s failure to accurately account for its work or where


                                         26
             Case: 14-11107     Date Filed: 01/29/2015   Page: 27 of 29


WM suspected the work was “defective or negligently performed.” However, the

item was only temporarily deleted and, once the dispute was settled, WM was

obligated to pay the invoiced amount.

      Similarly, the Cherry Island Contract required Geosyntec to submit monthly,

“approvable” invoices for services rendered. Each invoice was to be verified by

representatives of both DSWA and Geosyntec, and DSWA was required to pay

Geosyntec “only those sums invoiced for Work that [was] approved for payment

by DSWA.” All of the work contemplated under the Cherry Island Contract was

set forth in the scope of work attached thereto, and the pay rate for each “item of

work” was pre-determined by the project budget. The Cherry Island Contract did

not provide for DSWA’s review and approval of Geosyntec’s work product prior

to payment, but it did require Geosyntec to obtain DSWA’s written approval

before performing any work outside the contemplated scope of services. As such,

unless the work performed was set forth in the scope of work or DSWA gave

written permission for performance of the work, DSWA was not required to pay

Geosyntec therefor and could dispute the sum.

      Under neither contract does the right to dispute sums shown due on an

invoice equate to a requirement that Geosyntec’s work product be evaluated and

accepted prior to payment. While the Cherry Island Contract included a two-page

list of deliverables, Geosyntec was not paid on delivery and acceptance of those


                                         27
             Case: 14-11107     Date Filed: 01/29/2015    Page: 28 of 29


items and was not required to deliver results that met contract specifications prior

to payment. Rather, Geosyntec was paid upon submission of an approvable

invoice. Similarly, under the WM Contract, Geosyntec was not entitled to

payment only if the study report was delivered and accepted. Instead, Geosyntec

was paid for all work performed during the previous calendar month. Any risk of

nonpayment borne by Geosyntec was unrelated to the outcome of its research.

      In sum, Geosyntec was entitled to payment under both the Cherry Island

Contract and the WM Contract regardless of success. See 26 C.F.R. §§ 1.41-2(e),

1.41-4A(d). Both DSWA and WM contracted with Geosyntec to reimburse

Geosyntec for labor and costs for pre-defined tasks at pre-defined rates. Neither

the Cherry Island Contract nor the WM Contract provided that DSWA or WM was

obligated to reimburse Geosyntec only if Geosyntec produced results that met the

contracts’ specifications. Cf. Fairchild, 71 F.3d at 871. Similarly, Geosyntec was

not “entitled to payment only for work product delivered [to] and accepted” by its

clients. Id. Because payment to Geosyntec was not contingent on the success of

its research, Geosyntec did not bear the financial risk of its own failure, and the

two capped contracts were funded by Geosyntec’s clients. See id. at 872; see also

§ 1.41-4A(d).




                                          28
              Case: 14-11107      Date Filed: 01/29/2015     Page: 29 of 29


                                            IV.

       As Geosyntec acknowledged at oral argument, the success or failure of its

appeal lay in the terms of the two capped contracts. Upon a careful review of both

contracts, we agree with the district court that both the Cherry Island Contract and

the WM Contract are funded, as that term is used in § 41 and the implementing

regulations, and Geosyntec is not eligible for research tax credits for research

expenses incurred under those contracts.15 Therefore, the district court’s grant of

summary judgment is AFFIRMED.




       15
        See Burton v. Tampa Hous. Auth., 271 F.3d 1274, 1277 (11th Cir. 2001) (“A grant of
summary judgment may be upheld on any basis supported by the record.”).
                                             29